DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the instant claims are allowable over the prior art of record, because the prior art is silent to:
Claim 1 (currently amended): An all-solid-state sodium ion secondary battery
comprising: a solid electrolyte layer having a first principal surface and a second principal surface opposite each other and made of a sodium ion-conductive oxide;
a positive electrode layer formed on the first principal surface of the solid
electrolyte layer; a negative electrode layer formed on the second principal surface of the solid electrolyte layer; and a current collector layer formed on a principal surface of at least one of the positive electrode layer and the negative electrode layer,
wherein the current collector layer is made of at least one metallic material
selected from the group consisting of aluminum, titanium, silver, copper, stainless steel,
and alloys thereof, and the current collector layer has a thickness of not less than 10 nm and not more than 0.5 µm.
	The prior art, such as NAKAYAMA U.S. Pub. 2016/0064728, teaches an  all-solid-state sodium ion secondary battery (sodium ion secondary battery [0003]; solid electrolyte; [0075]) comprising: a solid electrolyte layer having a first principal surface and a second principal surface opposite each other and made of a sodium ion-conductive oxide (solid electrolyte layer with two sides; [0075]); a positive electrode layer formed on the first principal surface of the solid electrolyte layer (cathode layer [0066]; Fig. 1 cathode active material layer 1 [0056]); a negative electrode layer formed on the second principal surface of the solid electrolyte layer (anode active material layer 2 [0056]; anode layer [0059]); and a current collector layer formed on a principal surface of at least one of the positive electrode layer and the negative electrode layer (current collectors 4 & 5; Fig. 1; [0056]), wherein the current collector layer is made of at least one metallic material selected from the group consisting of aluminum, titanium, silver, copper, stainless steel, and alloys thereof (the cathode current collector is made of aluminum or titanium; [0079]; anode current collector copper; [0079]).  However, the reference does not teach that the current collector with a thickness of 10nm to 0.5 µm.  Although the secondary reference Sugiyama et al. U.S. Pub. 2015/0076399 teaches an aluminum current collector with a thickness of 1-200 µm, modifying the thickness of Sugiyama is unobvious because Applicant asserts that the instant thickness range of  10nm to 0.5 µm  increases energy density of all-solid state sodium batteries. See page 2 of The Remarks.  Therefore, the instant claims are patentably distinct from the prior art of record. 



Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monique M Wills whose telephone number is 571-272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722